Newton, J.
Defendant was charged with rape, assault with intent to rape, and kidnapping. Pursuant to a plea bargain he plead guilty to the assault charge. Thereafter, at de*563fendant’s request, he was examined for the purpose of ascertaining if he was a sexual sociopath. He was found to be a sexual sociopath and committed for an indefinite period. Later he was found to be no longer a sexual sociopath and received a sentence of 5 to 8 years on the original charge with credit given for the time of incarceration including that as a sexual sociopath.
Defendant assigns as error proceedings connected with his commitment as a sexual sociopath, alleged defects in his arraignment, and excessiveness of the sentence. We affirm the judgment of the District Court.
Examination of the record reveals that defendant’s complaints in regard to his arraignment and commitment as a sexual sociopath are groundless and frivolous. Furthermore, no appeal was taken from the sexual sociopath proceeding and defendant has failed to file a motion for new trial. “In order to obtain a review of alleged errors occurring during the trial, such errors must be pointed out to the trial court in a motion for a new trial and a ruling obtained thereon.” State v. Ryan, 188 Neb. 381, 196 N. W. 2d 919.
The sentence is well within that provided by statute and is not excessive.
The judgment of the District Court is affirmed.
Affirmed.